Braley, J.
There was plenary evidence, the details of which it is unnecessary to recite, from which the jury could find that the defendant visited the plaintiff’s store and purchased furniture at the prices set forth in the declaration, and also that subsequently she requested him to transport certain articles of furniture, which he accordingly did. But it appears that at the time of these transactions she was a married woman living with her. husband, and the principal argument of the defendant is that as her coverture was known to the plaintiff she must be held to have been acting as an agent for him, and there is no liability on her part to pay either for the furniture, or the charges for transportation. These circumstances, however, do not constitute a defence, for since Gen. Sts. c. 108, §§ 1 and 3, if a married woman purchases personal property on her own credit, though the goods may be delivered at the matrimonial residence, she binds herself personally to pay for them. Spaulding v. Day, 10 Allen, 96. Labaree v. Colby, 99 Mass. 559. Allen v. Fuller, 118 Mass. 402. Nourse v. Henshaw, 123 Mass. 96, 98. It is shown that the various articles were debited to her on the plaintiff’s books of account, and this evidence was supplemented by testimony that at the time of the purchase the defendant directed that they should be so charged, and from the implied admission of the defendant on cross-examination, as well as from the general course of dealing between the parties, it also could have been found that at her request the plaintiff had moved the whole or a part of the furniture. This evidence was sufficient to support the refusal to rule that there was no evidence of an account between the parties as she was acting as agent for her husband, and justified the submission of the case to the jury. James v. Spaulding, 4 Gray, 451. Isham v. Burgett, 157 Mass. 546. Gassett v. Glazier, 165 Mass. 473, 480. DeMontague v. Bacharach, 187 Mass. 128.

Exceptions overruled.